DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on April 13, 2021.  As directed by the amendment, Claims 1 and 3 have been amended.  Claims 26-28 are new claims.  Claims 1-4, 6-10, 12-19, 22, 24, and 26-28 are pending in the instant application.
Regarding the Office Action filed January 28, 2021:
Applicant’s arguments regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to indicate that the mask is configured for neonatal use.  Applicant has also added new claims that go into further detail about the shape of the cushion.  During the interview held on March 30, 2021, Examiner made suggestions to overcome the previous 35 USC 103 rejections.  While the amendments do overcome the previous rejection, the Examiner performed an updated search and prior art was found that read on the claims.  See 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-17, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2009/0000623) in view of Skipper et al. (US 2011/0088699) and Gambone et al. (US 2003/0168063).

Lynch fails to disclose wherein the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a material having a second Shore hardness, the second Shore hardness greater than the first Shore hardness, wherein the cushion tapers from the third layer to the first layer so as to form a substantially frustoconical shape, and wherein the second layer of the cushion forms at least one of the one or more restriction components; wherein the sealing surface includes a tacky surface.
However, Skipper, of the same field of endeavor, teaches a cushion assembly (Abstract) including a cushion (cushion of Fig 61; cushion of Fig 1d; chamber may be filled with one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to layer the cushion of Lynch to have three different 
Lynch-Skipper combination teaches the reinforcing member 20 may be suitably structured for different embodiments and sizes of patient interfaces and may be suitably structured based on the particular needs of the patient (Lynch: paragraph 0037).  Lynch-Skipper combination fails to teach the mask is configured for neonatal use.
However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to allow the mask to be used on young patients such as infants (paragraph 0047).  It is noted that infants encompass newborn/neonatal children.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to fit infants or for neonatal use, as taught by Gambone, to allow the mask to be used on young patients such as infants (Gambone: paragraph 0047).  Since the combination already teaches that the reinforcing 
Regarding Claim 2, Lynch-Skipper-Gambone combination teaches the one or more restriction components extend at least partly around, or form part of, the outer perimeter of the cushion spaced apart (Lynch: 20 is spaced apart from 24, Fig 1) from the sealing surface, the one or more restriction components comprising the material (Lynch: 20 is made of a substantially rigid material, paragraph 0044) having the second Shore hardness (Lynch: 20 has to have a Shore hardness since Shore hardness is an inherent property, paragraph 0044; Skipper: 350 is in between 360 and 340, Fig 20; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343; 350 has a high durometer, paragraph 0394; structure containing gel may include a rigid component internally or part of the side wall, paragraph 0281).
Regarding Claim 3, Lynch discloses a mask (100, Fig 1) for delivery of breathable gases to a subject, the mask comprising a frame (12, Fig 2), a cushion (14, Fig 2) having a first Shore hardness (14 has to have a Shore hardness since Shore hardness is an inherent property; flexible membrane, paragraph 0009, Lines 5-7) and one or more restriction components (20, Fig 2), the cushion comprising an outer perimeter (outer perimeter of 14, Fig 2), a frame end (end of 12 contacting 26, Fig 2) that engages the frame, and a sealing surface (24, Fig 2), the sealing surface being configured to form a seal (24 coming in contact with face of patient, Fig 2) around at least one airway of a patient (24 has 34, 36, and 38 which form a seal that goes around the airways of the mouth and nose, paragraph 0031), and the one or more restriction components extending at 
Lynch fails to disclose wherein the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a material having a second Shore hardness, the second Shore hardness greater than the first Shore hardness; wherein the sealing surface includes a tacky surface.
However, Skipper, of the same field of endeavor, teaches a cushion assembly (Abstract) including a cushion (cushion of Fig 61; cushion of Fig 1d; chamber may be filled with one or more filling materials or layers of gel with different properties and layers may be stacked in axial sense, paragraph 0343; aspects of one embodiment may be combined with aspects of another embodiment, paragraph 0475) comprising a first layer (360, paragraph 0394), a second layer (350, paragraph 0394), and a third layer (340, paragraph 0394), the first and third layers comprising a compressible gel material (each layer is a gel, paragraph 0394) having a first Shore hardness (360 and 340 have a low durometer, paragraph 0394), the second layer situated between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to layer the cushion of Lynch to have three different layers of gel of different Shore hardness and to modify the gel cushion to be tacky or sticky, as taught by Skipper, to provide a combination of support and comfort (Skipper: paragraph 0394), to decrease pressure points which may lead to sores (Skipper: paragraph 0197), and to maintain position on the patient’s face without the need of a headgear (Skipper: paragraph 0472).
Lynch-Skipper combination teaches the reinforcing member 20 may be suitably structured for different embodiments and sizes of patient interfaces and may be suitably 
However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to improve sealing and comfort of the mask (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to fit infants or for neonatal use, as taught by Gambone, to improve sealing and comfort of the mask (Gambone: paragraph 0047).  Since the combination already teaches that the reinforcing members can be applicable for multiple sizes of patient interfaces, it is obvious that one of ordinary skill in the art would modify the size of the cushion in order to better fit different kinds of patients including infants.  This allows the mask to be used for a greater variety of patients of young and old alike.
Regarding Claim 4, Lynch-Skipper-Gambone combination teaches the gel material has an adhesive surface (Lynch: cushion 14 has an adhesive 52 on the exterior surface of the side wall, paragraph 0038, Lines 20-23).
Regarding Claim 6, Lynch-Skipper-Gambone combination teaches the mask is a nasal, oral, or oronasal mask (Lynch: 24 has 34, 36, and 38 which form a seal that goes around the airways of the mouth and nose, paragraph 0031; patient interface can be nasal mask, oronasal mask, and mouth mask, paragraph 0028).
Regarding Claim 7, Lynch-Skipper-Gambone combination teaches the sealing surface is generally flat or is curved to substantially match the geometry of a patient's face (Lynch: 24 is structured to contact different regions of the face and can be structured in any other suitable 
Regarding Claim 8, Lynch-Skipper-Gambone combination teaches the gel material is a silicone rubber gel (Skipper: molding a component in liquid silicone rubber, paragraphs 0439 and 0440).
Regarding Claim 9, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper combination fails to teach the cushion has a Shore hardness of 00-5 to 00-50.
However, Lynch-Skipper-Gambone combination teaches the cushion can have a Shore 00 hardness between about 10 to about 20, about 45 to about 90, and less than or equal to about 5 (Skipper: variety of Shore hardness within the range are listed, paragraph 0364-0373) to improve comfort and/or sealing ability (Skipper: paragraph 0363) and to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the cushion to have a Shore hardness of 00-5 to 00-50, as taught by Lynch-Skipper-Gambone combination, to improve comfort and/or sealing ability (Skipper: paragraph 0363) and to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475).  Additionally, adjusting the cushion to have a particular Shore hardness may be done to conform the cushion to different kinds of patients.  Lastly, it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Regarding Claim 10, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper-Gambone combination fails to teach the one or more restriction components have a Shore hardness of at least A-5 to A-100.
However, Lynch-Skipper-Gambone combination teaches the restriction component can be a thickened bead of silicone (Lynch: 20 can be a thickened bead of silicone, paragraph 0044, Lines 9-13) and that an over-cushion or sealing membrane can be constructed to have a Shore hardness between about 20 to about 60 (Skipper: paragraph 0364) to improve comfort and/or sealing ability (Skipper: paragraph 0363), to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475), and to show that silicone of a different Shore hardness can be used as a restriction component.  Additionally, silicone inherently has a Shore hardness of between A-30 to A-80 since this is a known property of silicone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the restriction components to have a Shore hardness of at least A-5 to A-100, as taught by Lynch-Skipper-Gambone combination, to improve comfort and/or sealing ability (Skipper: paragraph 0363), to take aspects of one embodiment to be combined with aspects of another embodiment (Skipper: paragraph 0475), and to show that silicone of a different Shore hardness can be used as a restriction component.  Additionally, adjusting the restriction components to have a particular Shore hardness may be done to conform the cushion to different kinds of patients.  Furthermore, simply adjusting the Shore hardness of the restriction components while keeping the material to be silicone can In re Aller, 105 USPQ 233.
Regarding Claim 12, Lynch-Skipper-Gambone combination teaches the one or more restriction components comprises one or more rings (Lynch: 20 is a ring, Fig 2) that minimize radial expansion of the cushion in use.
Regarding Claim 13, Lynch-Skipper-Gambone combination teaches the one or more restriction components comprises at least one inelastic or substantially rigid component (Lynch: 20 is made of a substantially rigid material, paragraph 0044) that extends at least partly around (Lynch: 20 extends around 14, Fig 2) the perimeter of the cushion.
Regarding Claim 14, Lynch-Skipper-Gambone combination teaches the one or more restriction components limits the ability of the cushion to expand and/or deform in a radial direction (Lynch: lateral direction from 14, Fig 2) whilst still allowing deformation in a direction (Lynch: direction where 14 retracts and extends from patient’s face, paragraph 0043) that is perpendicular to the face of a patient (Lynch: 20 is structured to limit blowout or lateral expansion of cushion 14 during use, paragraph 0027, Lines 15-17).
Regarding Claim 15, Lynch-Skipper-Gambone combination teaches the cushion structure allows greater deformation in the region of the cushion that is proximal to the patient's nose than in the region that is proximal to the chin (Lynch: 20 can have a varied width, depth, and transverse cross-sectional size to modify the stiffness and flexibility of 14 in certain regions, paragraph 0035).
Regarding Claim 16, Lynch-Skipper-Gambone combination teaches the one or more restriction components (1) comprise a separate component (Lynch: 20 is formed separately, 
Regarding Claim 17, Lynch-Skipper-Gambone combination teaches wherein the one or more restriction components comprises multiple restriction components in the form of substantially inelastic or rigid restriction rings (Lynch: 420, Fig 50) positioned in series (Lynch: top to bottom of apparatus of Fig 50) along the length of the cushion (Lynch: 428 and 430, Fig 50), and separated from each other by portions of soft, flexible material (Lynch: portions of 428 and 430 between each 420 ring, Fig 50).

Regarding Claim 22, Lynch-Skipper-Gambone combination teaches the first and third layers comprise a silicone gel and the second layer comprises a silicone rubber or thermoplastic elastomer (Skipper: the layers can be formed of silicone and thermoplastic elastomer, Fig 20; gels can be formed by silicone and thermoplastic elastomer or TPE, paragraph 0194).
Regarding Claim 24, Lynch-Skipper-Gambone combination teaches the frame is larger in diameter than the sealing surface of the cushion (Skipper: 140 is larger than 110, Fig 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. and Skipper et al. as applied to Claim 1 above, and further in view of McAuley et al. (US 9,056,178).
Regarding Claim 18, Lynch-Skipper-Gambone combination teaches the claimed invention of Claim 1.  Lynch-Skipper-Gambone combination fails to teach the radial thickness of the cushion is at least 2 to 20 mm.
However, McAuley, of the same field of endeavor, teaches a cushion (apparatus of 4C) with a radial thickness of at least about 2 to about 20 mm (thickness of cushion around perimeter is around 5 mm, Column 9, Lines 58-64) to provide support to the outer sheath in use (Column 9, Lines 58-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radial thickness of the cushion to be 2 to 20 mm, as taught by McAuley, to provide additional support to the patient interface (McAuley: .


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saad (US 8,393,324) in view of Lynch et al. (US 2009/0000623), Skipper et al. (US 2011/0088699), and Gambone et al. (US 2003/0168063).
Regarding Claim 26, Saad discloses a mask (apparatus of Fig 1) for the delivery of breathable gases to a subject (tubular connector member for administering gas via connected tube, Column 3, Lines 1-5), the mask comprising: a cushion (23, Fig 1) comprising an outer perimeter (outer perimeter of 23, Fig 1) and a sealing surface (surface of 23 that contacts face of patient, Fig 1), the sealing surface configured to form a seal around at least one airway of a patient in use (surface of 23 is applied to form a seal around patient’s face, Fig 1; user engage facemask 10 in most efficient and effective ways to compress and/or orient face mask 10 for sealing to patient’s face, Column 4, Lines 1-10).
Saad fails to disclose a neonatal mask; one or more restriction components forming part of the outer perimeter of the cushion, and reducing or limiting radial expansion or deformation of the cushion in use, wherein the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a material having a second Shore hardness, the second Shore hardness greater than the first Shore hardness.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion to have reinforcing members or restriction components surrounding it, as taught by Lynch, to limit the blowout or lateral expansion of the cushion during use (Lynch: paragraph 0027).  This is important and useful to have especially if the cushion is pressurized with breathable gas.  Having the reinforcing member or restriction component ensures the seal is maintained and prevents the pressure of the gas from deforming the cushion in an undesirable way.
Saad-Lynch combination fails to teach the cushion comprises a first layer, a second layer, and a third layer, the first and third layers comprising a compressible gel material having a first Shore hardness, the second layer situated between the first and third layers, the second layer comprising a material having a second Shore hardness, the second Shore hardness greater than the first Shore hardness.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Saad-Lynch combination to have three different layers of gel of different Shore hardness, as taught by Skipper, to provide a combination of support and comfort (Skipper: paragraph 0394), to decrease pressure points which may lead to sores (Skipper: paragraph 0197), and to maintain position on the patient’s face without the need of a headgear (Skipper: paragraph 0472).  This modification to the cushion 
Saad-Lynch-Skipper combination teaches different embodiments that include a child sized mask (Saad: Column 3, Lines 45-50). Saad-Lynch-Skipper combination fails to teach a neonatal mask.
However, Gambone, of the same field of endeavor, teaches a positive pressure full-face mask (Abstract) including the mask being fabricated in a range of sizes including infant, pediatric, and adult uses as well as the sizes being subdivided to small, medium, and large to allow the mask to be used on young patients such as infants (paragraph 0047).  It is noted that infants encompass newborn/neonatal children.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the mask to fit infants or for neonatal use, as taught by Gambone, to allow the mask to be used on young patients such as infants (Gambone: paragraph 0047).  Since the combination already teaches that the reinforcing members can be applicable for multiple sizes of patient interfaces and that the mask can be sized to be suited for children, it is obvious that one of ordinary skill in the art would modify the size of the cushion in order to better fit different kinds of patients including infants.  This allows the mask to be used for a greater variety of patients of young and old alike.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saad (US 8,393,324), Lynch et al. (US 2009/0000623), Skipper et al. (US 2011/0088699), and Gambone et al. (US 2003/0168063) as applied to Claim 26, and in further view of Takishita et al. (US 2010/0012128).

However, Takishita, of the same field of endeavor, teaches a respiratory mask system (Abstract) including a cushion that is cylindrical (4, Figs 8 and 9; mask cushion is roughly cylindrical shape, paragraph 0050) since these are known shapes of cushions within the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion to be cylindrical, as taught by Takishita, since these are known shapes of cushions within the art.  The modification of the shape of the cushion to be cylindrical would not change the operation of the device and would be obvious to do to fit the cushion for a variety of patients.  If Applicant expresses further doubt regarding cylindrical cushions being well known in the art, see evidence Lang et al. (US 2010/0101581), of the same field of endeavor, which displays a cushion that is cylindrical in shape (Lang: Fig 2) and details regarding the sealing area 28 and hollow structure 20 having a substantially circular form and having other suitable forms and shapes (Lang: paragraph 0054).
Regarding Claim 28, Saad-Lynch-Skipper-Gambone-Takishita combination teaches the mask further comprises a dome-shaped frame (Saad: 11 is dome-shaped, Figs 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including cushions with cylindrical and dome shapes and neonatal cushions similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN T KHONG/            Examiner, Art Unit 3785     

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773